DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 13-16, 18-35 have been considered but are moot because the claims have been substantially amended.
Response to Training data
The applicant alleges the Office’s machine learning guidance was already settled and provides issued patents as evidence. However, the applicant and specification have not disclosed the data that is used to train the model in order to give the computer implemented metamodel a prediction functionality. The examiner uses guidance on the application of 35 U.S.C. § 112 to computer-implemented functional claim limitations issued January 7, 2019 (https://www.federalregister.gov/documents/2019/01/07/2018-28283/examining-computer-implemented-functional-claim-limitations-for-compliance-with-35-usc-112) and  MPEP [R-10.2019] to guide the 112(a) enablement rejections. Moreover, page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.” In addition, “Privacy-preserving Machine Learning through Data Obfuscation” (IDS filed 8/19/21) by Zhang et al. disclose, on page 1 top of right col., “[a] training dataset is necessary to train and generate a machine learning model”. Therefore, since the applicant has not provided the data to give functionality to the “metamodel to predict”,  the applicant’s arguments are not persuasive. 

 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “training the metamodel to predict… wherein the metamodel is one selected from the group consisting of a random forest and a neural network”, “recording”, and “configuring, based on said particular class” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-10, 13-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application for the reasons described below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Below Examiner will analysis the claims to determine whether they recite patent ineligible subject matter using the Alice/Mayo test as amended by the USPTO in the Federal Register in Vol. 84, No. 4 at pages 50-57. Examiner will use exemplary claim 1 as the initial basis for the analysis.
Step 1:
Based upon the preamble of the claims it appears that claim 1 is directed to a method.  Therefore, the claim is directed to one of the four statutory categories.
Step 2A prong 1:
Step 2A prong 1 ask the question: does the claim recite a judicial exception? The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
dividing a range of possible values of a hyperparameter of a machine learning algorithm into a plurality of contiguous subranges, wherein each subrange of the plurality of contiguous subranges is a respective distinct class of a plurality of classification classes; (This is a mathematical concept.)
recording, in a respective distinct metadata tuple for each dataset of a plurality of datasets: a value of a meta-feature of the dataset and the class of a subrange of the plurality of contiguous subranges that provided a fastest training of the machine learning algorithm with the dataset;( This mathematical concept. The examiner notes this part of the claim comes from figure 6 element 601 “derive respective meta-feature value from training dataset”, as noted in the remarks filed 12/3/21). The examiner understands the derivation is a mathematical concept);
training a metamodel to predict, based on the values of the meta-feature in the metadata tuples for the plurality of datasets, the classes of the metadata tuples for the plurality of datasets, wherein the metamodel is one selected from the group consisting of a random forest and a neural network; the metamodel predicting, based on the value of the meta-feature of a new dataset that is not in the plurality of datasets, a particular class of the plurality of contiguous subranges; (This is a mathematical concept.)
configuring, based on said  particular class, the hyperparameter[[s,]] of the machine learning algorithm (This is a mathematical concept.).

training the machine learning algorithm (This is a mathematical concept.).

Based upon the above analysis claim 1 recites a judicial exception.
Step 2A prong 2:
This prong was amended by the USPTO and modifies the Supreme Courts Alice/Mayo test. This prong ask the question: do the additional elements integrate the judicial exception (abstract idea) into a practical application. In order to determine this the office has provided the following considerations. 

    PNG
    media_image1.png
    574
    1063
    media_image1.png
    Greyscale

The office has not indicated which of these considerations carries more weight than another consideration. Therefore, Examiner will examine each of these considerations in due part below. It should be noted that at this step in the analysis Examiner cannot take into account whether an element is well-understood, routine, or conventional.
Based upon the analysis of Prong 2A step 1 the following are additional elements.
Claim 1 does not have an additional element.
As stated, in order to determine if this additional element integrates the judicial exception into the a practical application Examiner will analyze the prong 2 considerations below.
MPEP 2106.05(a)
The limitation does not include an improvement to a computer or other technology because the limitation is directed to measuring and collecting and not to a structural feature of the claim. 
The Vanda Memo
The Vanda Memo does not apply to the current claims as the current claims are not a method of treating a medical condition.
MPEP 2106.05(b)
Under MPEP 2106.05(b), Examiner must determine whether the additional elements are particular or general in nature. One can determine this by looking at the particular details of the additional elements. However, generic components, like generic general purpose computers do not qualify as a particular machine. 
The limitation above is not directed to a particular machine. This is because the limitation is directed to measuring and collecting predetermined data, and the means by which the data is measured and collected is not defined. 
MPEP 2106.05(c)
MPEP 2106.05(c) does not apply to the current set of claims as there is no transformation as defined under this MPEP section taking place in the current claims. Applicant is not transforming one article type to another article type. For example, Applicant is not smelting ore or vulcanizing rubber. Applicant is measuring and collecting data
MPEP 2106.05(f)
The claim does not appear to have mere instructions to apply an exception such that one could state it is an “apply it” type of claim. 
MPEP 2106.05(g)
Under MPEP 2106.05(g) it appears that the additional elements are performing mere data gathering steps. This data gathering does not appear to impose a meaningful limit on the judicial exception, as they appear to be insignificant extra-solution activity. This is because the data needs to be gathered in order to perform the rest of the claim, and there are no details of how the measuring and collecting of data is to be performed, or any novel features of measuring and collecting data as the terms appear to be generic.
Therefore, this elements appears to weigh against the integration of the judicial exception into a practical application.
MPEP 2106.05(e) vs. MPEP 2106.05(h)
These two MPEP sections are obverse and reverse of each other. One cannot have a claim generally linking the judicial exception to a particular technology and at the same time using the judicial exception in some other meaningful way beyond generally linking the judicial exception to a particular technology.
Based upon both of these MPEP sections it appears that the claims are generally linking the judicial exception to a particular technology. This is because it appears that the claims at issue appear to equate with Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)(vi)). Where here the additional elements appear to be simply used as the data gathering steps in the judicial exception.
Conclusion for Step 2A prong 2
Based upon the analysis above, it appears that the claims do not integrate the judicial exception into a practical application.
Step 2B
Step 2B as the question of whether the additional elements are well-understood, routine, or conventional. It is the same analysis before the USPTO amended the Supreme Courts Alice/Mayo framework. A shortened analysis is below.
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	In accordance with this guidance, the examiner refers to the following generically-recited elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:
There are no additional elements. The examiner understands this process would be performed on a computer but does not recite a computer. 
	The examiner submits claims are similar to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) as noted in MPEP 2106.05(h) vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment.
	Moreover, the claims are also  similar to In re: Bd of Trustees of the Leland Stanford Junior Univ. The current claims are “predicted to provide the least training time”.  The Federal Circuit recently held “a specific or different combination of mathematical steps yields more accurate haplotype predictions than previously achievable under the prior art is not enough to transform the abstract idea in claim 1 into a patent eligible application. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161 , 1170 (Fed. Cir. 2018) (holding that an advance in financial mathematical techniques does not constitute an inventive concept). In re Bd. of Trs. of the Leland Stanford Junior Univ., 991 F.3d 1245, 1252 (Fed. Cir. 2021).


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application for the reasons described below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Below Examiner will analysis the claims to determine whether they recite patent ineligible subject matter using the Alice/Mayo test as amended by the USPTO in the Federal Register in Vol. 84, No. 4 at pages 50-57. Examiner will use exemplary claim 1 as the initial basis for the analysis.
Step 1:
Based upon the preamble of the claims it appears that claim 1 is directed to a method.  Therefore, the claim is directed to one of the four statutory categories.
Step 2A prong 1:
Step 2A prong 1 ask the question: does the claim recite a judicial exception? The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
dividing a range of possible values of a hyperparameter of a machine learning algorithm into a plurality of contiguous subranges, wherein each subrange of the plurality of contiguous subranges is a respective distinct class of a plurality of classification classes; (This is a mathematical concept.)
recording, in a respective distinct metadata tuple for each dataset of a plurality of datasets: a value of a meta-feature of the dataset and the class of a subrange of the plurality of contiguous subranges that provided a fastest training of the machine learning algorithm with the dataset;( This mathematical concept. The examiner notes this part of the claim comes from figure 6 element 601 “derive respective meta-feature value from training dataset”, as noted in the remarks filed 12/3/21). The examiner understands the derivation is a mathematical concept);
training a metamodel to predict, based on the values of the meta-feature in the metadata tuples for the plurality of datasets, the classes of the metadata tuples for the plurality of datasets, wherein the metamodel is one selected from the group consisting of a random forest and a neural network; the metamodel predicting, based on the value of the meta-feature of a new dataset that is not in the plurality of datasets, a particular class of the plurality of contiguous subranges; (This is a mathematical concept.)
configuring, based on said  particular class, the hyperparameter[[s,]] of the machine learning algorithm (This is a mathematical concept.).

training the machine learning algorithm (This is a mathematical concept.).

Based upon the above analysis claim 19 recites a judicial exception.
Step 2A prong 2:
This prong was amended by the USPTO and modifies the Supreme Courts Alice/Mayo test. This prong ask the question: do the additional elements integrate the judicial exception (abstract idea) into a practical application. In order to determine this the office has provided the following considerations. 

    PNG
    media_image1.png
    574
    1063
    media_image1.png
    Greyscale

The office has not indicated which of these considerations carries more weight than another consideration. Therefore, Examiner will examine each of these considerations in due part below. It should be noted that at this step in the analysis Examiner cannot take into account whether an element is well-understood, routine, or conventional.
Based upon the analysis of Prong 2A step 1 the following are additional elements.
Claim 1 does not have an additional element.
As stated, in order to determine if this additional element integrates the judicial exception into the a practical application Examiner will analyze the prong 2 considerations below.
MPEP 2106.05(a)
The limitation does not include an improvement to a computer or other technology because the limitation is directed to measuring and collecting and not to a structural feature of the claim. 
The Vanda Memo
The Vanda Memo does not apply to the current claims as the current claims are not a method of treating a medical condition.
MPEP 2106.05(b)
Under MPEP 2106.05(b), Examiner must determine whether the additional elements are particular or general in nature. One can determine this by looking at the particular details of the additional elements. However, generic components, like generic general purpose computers do not qualify as a particular machine. 
The limitation above is not directed to a particular machine. This is because the limitation is directed to measuring and collecting predetermined data, and the means by which the data is measured and collected is not defined. 
MPEP 2106.05(c)
MPEP 2106.05(c) does not apply to the current set of claims as there is no transformation as defined under this MPEP section taking place in the current claims. Applicant is not transforming one article type to another article type. For example, Applicant is not smelting ore or vulcanizing rubber. Applicant is measuring and collecting data
MPEP 2106.05(f)
The claim does not appear to have mere instructions to apply an exception such that one could state it is an “apply it” type of claim. 
MPEP 2106.05(g)
Under MPEP 2106.05(g) it appears that the additional elements are performing mere data gathering steps. This data gathering does not appear to impose a meaningful limit on the judicial exception, as they appear to be insignificant extra-solution activity. This is because the data needs to be gathered in order to perform the rest of the claim, and there are no details of how the measuring and collecting of data is to be performed, or any novel features of measuring and collecting data as the terms appear to be generic.
Therefore, this elements appears to weigh against the integration of the judicial exception into a practical application.
MPEP 2106.05(e) vs. MPEP 2106.05(h)
These two MPEP sections are obverse and reverse of each other. One cannot have a claim generally linking the judicial exception to a particular technology and at the same time using the judicial exception in some other meaningful way beyond generally linking the judicial exception to a particular technology.
Based upon both of these MPEP sections it appears that the claims are generally linking the judicial exception to a particular technology. This is because it appears that the claims at issue appear to equate with Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)(vi)). Where here the additional elements appear to be simply used as the data gathering steps in the judicial exception.
Conclusion for Step 2A prong 2
Based upon the analysis above, it appears that the claims do not integrate the judicial exception into a practical application.
Step 2B
Step 2B as the question of whether the additional elements are well-understood, routine, or conventional. It is the same analysis before the USPTO amended the Supreme Courts Alice/Mayo framework. A shortened analysis is below.
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	In accordance with this guidance, the examiner refers to the following generically-recited elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:
The additional element is a processor for executing the computer readable media.
The examiner takes official notice that processors, such as a CPU are well known in the art. 

	The examiner submits claims are similar to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) as noted in MPEP 2106.05(h) vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment.
	Moreover, the claims are also  similar to In re: Bd of Trustees of the Leland Stanford Junior Univ. The current claims are “predicted to provide the least training time”.  The Federal Circuit recently held “a specific or different combination of mathematical steps yields more accurate haplotype predictions than previously achievable under the prior art is not enough to transform the abstract idea in claim 1 into a patent eligible application. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161 , 1170 (Fed. Cir. 2018) (holding that an advance in financial mathematical techniques does not constitute an inventive concept). In re Bd. of Trs. of the Leland Stanford Junior Univ., 991 F.3d 1245, 1252 (Fed. Cir. 2021).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10, 13-16 and 18-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written description-specification fails to disclose “training the metal model to predict…metamodel is one selected from the group consisting of a random forest and a neural network”
Paragraph [0037]  discloses “metamodels 131-132 may each be a distinct random forest that is already trained to predict improved value subranges for hyperparameters of algorithm 110, which may be support vector machine or a neural network instead of a random forest”(underline added). The examiner submits this section fails to disclose the training of a random forest or neural network metamodel. 
Paragraph [0073] discloses “Computer 400 has a metamodel for each hyperparameter of a machine learning algorithm (not shown). For example, hyperparameter 420 has already trained random forest 430 as a dedicated metamodel that predicts improved subrange 440 for hyperparameter 420”(underline added). The examiner submits this section fails to disclose the training of a random forest or neural network metamodel. 

Paragraph [0106] discloses “[m]etamodel 530 is trained with metadata tuples 510”. This paragraph fails to disclose the training of a random forest or neural network metamodel.
Paragraph [0109] discloses “training response by metamodel 530 to each individual row of metadata tuples 510 may be detected and processed to accomplish learning in metamodel 530”. This paragraph fails to disclose the training of a random forest or neural network metamodel.
Figure 6 discloses “train distinct trainable metamodel for particular hyperparameter based on metadata tuples”. This figure fails to explicitly disclose the training of a random forest or neural network metamodel.

Written description-specification fails to disclose “configuring based on said particular class” 
	The applicant alleged in the remarks filed 12/3/21 that Step 206 supports “configuring, based on said particular class”.
	However, Figure 2 step 206 only discloses “[b]ased on improved subranges of possible values for hyperparameters, configure machine learning algorithm”. Figure 2 step 206 fails explicitly to disclose “configuring, based on said particular class”.

Written description -specification fails to disclose “recording”
	The applicant alleges figure 6 elements 601 and 605 "recording...a value of a meta-feature".  However, element 601 explicitly discloses “derive respective meta-feature from training dataset” and 605 discloses “detect best subrange”. Neither disclose “recording”. 
The applicant also alleges 0097 and step 605: "recording...the class of a subrange...that provided a fastest training". Neither paragraph 0097 nor step 605 disclose “recording”.

112(a) Enablement 
Claims 1-10, 13-15 and 18-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The full scope of the claimed invention must be enabled. See Auto. Techs. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed.Cir.2007). The rationale for this statutory requirement is straightforward. Enabling the full scope of each claim is "part of the quid pro quo of the patent bargain." AK Steel, 344 F.3d at 1244. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. "The scope of the claims must be less than or equal to the scope of the enablement" to "ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims." Nat'l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed.Cir.1999).
Claims 1-10, 13-15 and 18-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	
Wands Factors: for lack of enablement for all machine learning algorithms
Breadth of Claims:
Claims 1 and 19 broadly claim “machine learning algorithms”. 
The specification paragraph [0027]  discloses “[m]achine learning has hundreds of algorithms and is still rapidly growing”(underline added).
The examiner submits the term “machine learning algorithms” would encompass hundreds of algorithms. 
Claims 16 and 24  explicitly narrow the machine learning algorithm to an artificial neural network (ANN) and are not rejected. Claims 1 and 19 are required to be broader than claims 16 and 24. (See MPEP 2164.08[R-10.2019] “[w]ith respect to dependent claims, 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, should be followed. These paragraphs state "a claim in a dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers" and requires the dependent claim to further limit the subject matter claimed.”)
The specification paragraph [0036] discloses “because some or most configurations of algorithm 110 may still need training or retraining, accuracy prediction may be difficult or impossible”(underline added). 
“Automatic Classifier Selection for Non-experts” (IDS filed 8/19/21)  by Reif et al. discloses, on page 2 in the introduction,  “[t]he large variety of data challenges developers of a pattern recognition system to select an appropriate algorithm for their problem… the no free lunch theorem …tells us that there is no learning scheme the can be uniformly better that all other learning schemes for all problem instances”. The applicant has not limited the claims to a particular algorithm and a particular dataset.  
“New Insights Into Learning Algorithms and Datasets” (IDS filed 8/19/21)  by Lee et al. discloses, on page 1 in the introduction,  “[a]ccording to the No Free Lunch Theorems, each learning algorithm can learn effectively over only a limited number of tasks” and “our understanding and interpretation of behavior among these learning algorithm is still very limited”. The applicant has not limited the claims to a particular algorithm that performs effectively over a limited number of tasks. 

Predictability:
The specification paragraph [0036] discloses “because some or most configurations of algorithm 110 may still need training or retraining, accuracy prediction may be difficult or impossible”(underline added). 
The level of ordinary skill:
The examiner submits one of ordinary skill would be a data scientist, as disclosed in paragraph [0003]. However, even with high level of skill, the applicant cannot applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. See MPEP § 2161.01, subsection III, and MPEP § 2164.08.

Therefore, since the machine learning has hundreds of algorithms and the accuracy prediction may be impossible, the claims would not enable one of ordinary skill to make and use the invention across the entire scope of the claims (i.e. all algorithms). 

Claims 1-10, 13-16 and 18-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Wands Factors: for lack of enablement for lack of specific data to train the metamodel to predict
Breadth of Claims:

The examiner submits  a “training a metamodel to predict” would need specific data to train the model. The examiner submits the inference of the “artificial intelligence (AI) inferencing” would include a trained model, as evidence see https://blogs.nvidia.com/blog/2016/08/22/difference-deep-learning-training-inference-ai/. 


    PNG
    media_image2.png
    608
    1080
    media_image2.png
    Greyscale
 
	 
	The applicant has not disclosed the data that is used to train the model for the trained metamodel.  Page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.”
	“Privacy-preserving Machine Learning through Data Obfuscation” (IDS filed 8/19/21) by Zhang et al. disclose, on page 1 top of right col., “[a] training dataset is necessary to train and generate a machine learning model”. 
Predictability:
The applicant’s Background [ 0003] discloses "[d]ataset and model specific training time is unstable" and “cost is unpredictable”.  The examiner submits this is evidence that training is unpredictable because the cost is unpredictable.
The examiner notes that the data used to train the model would be broader that the “celebrated” datasets disclosed by the applicant’s representative in the remarks filed 9/28/21. Moreover, dataset would encompass both real world and synthetic data. 
Amount of Direction:
The applicant has not disclosed the data that is used to train the model for the claimed  “metamodel… to predict a respective fastest subrange of possible values”. Figure 5, Figure 7, Figure 9 and Figure 11 disclose generic “values” for training but does not disclose the actual data used to train the “metamodel… to predict a respective fastest subrange of possible values”.
Paragraph [0076] disclose “if inference dataset 450 is a collection of photographs, then meta-feature 461 may be a count of photographs or an arithmetic mean of pixels per photo, and meta-feature 462 may be a statistical variance of all pixel luminosities of all of the photos or median count of edges of all photos, which may be somewhat rigorous to calculate”. However, the specification is does not expressly disclose the type of data that is used to train the “metamodel… to predict a respective fastest subrange of possible values”. 

The applicant has not disclosed the data that is used to train the model for the trained metamodel.  Page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.”
Lack of Working Examples:
The examiner submits figure 6 and pargraphs [0114- 0131] discloses the genereic metamodel training process. However, the specification does not disclose the actual data used to train the “metamodel to predict”.
The level of ordinary skill:
The examiner submits one of ordinary skill would be a data scientist, as disclosed in paragraph [0003]. However, even with high level of skill, the applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. See MPEP § 2161.01, subsection III, and MPEP § 2164.08.

	 

Claims 1-10, 13-16 and 18-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims  1 and 19 disclose “training a metamodel to predict, based on the values of the meta-feature in the metadata tuples for the plurality of datasets, the classes of the metadata tuples for the plurality of datasets”.  This passage is unclear if the training is based on both values of the metadata tuples and the classes of the metadata tuples or if the training is based on either the values of the metadata tuples or the classes of the metadata tuples. 
Conclusion



	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY SMITH/Primary Examiner, Art Unit 2817